                                               Bruce A. Moore
                                               Anna C. Crary
                                               Landye Bennett Blumstein LLP
                                               701 W. 8th Ave, Ste. 1100
                                               Anchorage, AK 99501
                                               Tel: (907) 276-5152
                                               Fax: (907) 276-8433
                                               Email: brucem@lbblawyers.com
                                               Email: annac@lbblawyers.com

                                               Attorneys for Proposed Intervenor-Defendant
                                               First National Bank Alaska
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                                                        IN THE UNITED STATES DISTRICT COURT
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP




                                                                                 FOR THE DISTRICT OF ALASKA
        ANCHORAGE, ALASKA 99501




                                               KRISTER EVERTSON,

                                                                        Plaintiff,

                                                               vs.

                                               LILLIAN ERIKSSON SIBLEY f/k/a
                                               LILLIAN KARIN ERIKSSON-
                                               HEBDON, LILLIAN K. HEBDON,
                                               LILLIAN KARIN ERIKSSON, AND
                                               LILLIAN K. HEBDON LIVING TRUST,

                                                                        Defendants.                   Case No. 3:20-cv-00238-JMK


                                                                  FIRST NATIONAL BANK ALASKA’S MOTION TO
                                                                          INTERVENE AS DEFENDANT

                                                        Pursuant to Federal Rule of Civil Procedure 24(a)(2), First National Bank

                                               Alaska (FNBA) seeks to intervene as a defendant in this action. Intervention is both

                                               necessary and appropriate under Federal Rule of Civil Procedure 24(a)(2) and 28

                                               U.S.C. § 1367.

                                               FNBA’s Motion to Intervene as Defendant
                                               Krister Evertson. v. Lillian Eriksson Sibley et al.,
                                               Case No. 3:20-cv-00238-JMK                                                          Page 1 of 3
                                                 Case 3:20-cv-00238-JMK Document 13 Filed 03/23/21 Page 1 of 3
                                                        FNBA holds a deed of trust secured by the real property that is the subject of

                                               this action. That real property is located at 1640 N. Centurian Place, Wasilla, Alaska

                                               99654, and described as Lot 16, Block 3, Adventure Estates, Plat No. 76-50, located

                                               in the Palmer Recording District, Third Judicial District, State of Alaska (the “Wasilla

                                               Duplex”).

                                                        FNBA seeks intervention as of right because it has an interest in the Wasilla

                                               Duplex, it is so situated that disposing of the action may impair or impede FNBA’s
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               ability to protect that interest, and there are no existing parties that adequately
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                               represent FNBA’s interest.

                                                        This lawsuit is Mr. Evertson’s third attempt to attack FNBA’s interest in the

                                               Wasilla Duplex. Previously, in 2018 and 2020, respectively, Mr. Evertson filed two

                                               lawsuits in state Superior Court challenging Ms. Sibley’s ownership of and FNBA’s

                                               interest in the Wasilla Duplex. Each lawsuit was also accompanied by a separate lis

                                               pendens recorded by Mr. Evertson against the Wasilla Duplex.

                                                        In both instances, the Superior Court resolved the lawsuits in favor of FNBA

                                               and expunged the lis pendens. Mr. Evertson appealed the outcome of the 2018 lawsuit

                                               to the Alaska Supreme Court; that appeal is currently stayed pending the outcome of

                                               settlement negotiations between Mr. Evertson and FNBA.

                                                        In the instant case, Mr. Everston claims that a 2008 quit claim deed

                                               transferring the property to Ms. Sibley was obtained by fraudulent means. He asks the

                                               Court to declare that 2008 quit claim deed void ab initio with the apparent belief that

                                               if the 2008 deed is invalidated, all subsequent transactions predicated upon the
                                               FNBA’s Motion to Intervene as Defendant
                                               Krister Evertson. v. Lillian Eriksson Sibley et al.,
                                               Case No. 3:20-cv-00238-JMK                                                     Page 2 of 3
                                                 Case 3:20-cv-00238-JMK Document 13 Filed 03/23/21 Page 2 of 3
                                               validity of that deed – including FNBA’s 2010 deed of trust – will also be rendered

                                               invalid.

                                                        While Mr. Evertson and FNBA are both citizens of Alaska, the Court has

                                               supplemental jurisdiction over FNBA’s claims because they arise from the same

                                               common nucleus of operative facts as Mr. Evertson’s claims against Ms. Sibley and

                                               FNBA is not an indispensable party to those claims.

                                                        This motion is supported by the accompanying memorandum and exhibits and
TELEPHONE (907) 276-5152, FAX (907) 276-8433




                                               the attached proposed Motion to Dismiss.
    701 WEST EIGHTH AVENUE, SUITE 1100
      LANDYE BENNETT BLUMSTEIN LLP

        ANCHORAGE, ALASKA 99501




                                                        DATED March 23, 2021

                                                                                              LANDYE BENNETT BLUMSTEIN LLP
                                                                                              Attorneys for Proposed Intervenor-Defendant
                                                                                              First National Bank Alaska

                                                                                              /s/ Bruce A. Moore
                                                                                              Bruce A. Moore, Alaska Bar No. 8611124

                                                                                              /s/ Anna C. Crary
                                                                                              Anna C. Crary, Alaska Bar No. 1405020

                                                Certificate of Service

                                                I hereby certify that on March 23, 2021, I filed a true and correct copy of the foregoing
                                                document with the Clerk of Court for the United States District Court – District of Alaska
                                                by using the CM/ECF system. Participants in Case No. 3:20-cv-00238-JMK who are
                                                registered CM/ECF users will be served by the CM/ECF system all others listed below will
                                                be served by U.S. mail.

                                                Krister Evertson                                       Lillian Eriksson Sibley
                                                1640 Centurian Place #B                                107 East Yale Loop
                                                Wasilla, AK 99654                                      Irvine, CA 92604


                                                LANDYE BENNETT BLUMSTEIN LLP

                                                /s/ Dianne Morrison

                                               FNBA’s Motion to Intervene as Defendant
                                               Krister Evertson. v. Lillian Eriksson Sibley et al.,
                                               Case No. 3:20-cv-00238-JMK                                                              Page 3 of 3
                                                 Case 3:20-cv-00238-JMK Document 13 Filed 03/23/21 Page 3 of 3
